Exhibit 10.1



[f8k071911ex10i_rpmdental0.jpg]








July 19, 2011


Pearson Justice Dental
3285 Blazer Parkway, Suite 200
Lexington, KY 40509


Re: Product Purchase Agreement
 
RPM Dental, Inc. (seller) and Pearson Justice Dental (buyer) agree that the
buyer shall purchase and the seller shall sell the following property based on
the terms and conditions mentioned herein.
 
Description of item: Dental supplies
 
Purchase price: Minimum purchases of $15,000/month and $180,000 cumulative from
August 1, 2011 to July 31st, 2012.
 
Terms of payment: Payment due within 30 days of receipt of goods.
 
Terms of Agreement: Contract shall be in force until July 31st, 2012.
 
This agreement shall be governed by the laws of Kentucky.
 
In witness whereof, the parties agree to execute this agreement
 
Buyer Signature:          /Cheryl Pearson/                Date:    July 20,
2011    
 
Buyer Name:           Cheryl Pearson          
 
Seller Signature:             /Josh Morita/                    Date:    July 20,
2011    
 
Seller Name:            Josh Morita               
 
 
 